United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 29, 2006
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 05-41197
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TODD GLEN ENDSLEY,

                                         Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:04-CR-123
                        - - - - - - - - - -

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Todd Glen Endsley appeals his convictions, following a jury

trial, of conspiracy to manufacture methamphetamine, in violation

of 21 U.S.C. § 846; possession of a listed chemical with intent

to manufacture methamphetamine, in violation of 21 U.S.C.

§ 841(c)(1); carrying a firearm in furtherance of a drug-

trafficking crime, in violation of 18 U.S.C. § 924(c); and two

counts of being an unlawful user of a controlled substance in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(3).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 05-41197
                                  -2-

The district court sentenced him to a total prison term of 120

months and a total supervised-release term of five years.

     Endsley argues that the district court abused its discretion

in denying his motion to suppress the results of a search and

seizure that followed a traffic stop of the pickup truck he was

driving on February 10, 2004.    Specifically, he maintains that

whatever consent he gave to the search of his person was

“coerced” and was beyond the scope of the stop’s purpose, which

was allegedly only to investigate him for having “roll[ed]” his

truck through a stop sign.    The suppression-hearing testimony

showed that an investigating officer received information from a

convenience store employee that on a weekly basis three men in a

white pickup truck were buying large quantities of

pseudoephedrine pills from the store.       Surveillance of the store

on the morning of February 10, 2004, reflected that men later

identified as Endsley and his codefendant, Jason White, made a

purchase of pills.   After Endsley took apparently evasive

maneuvers and exceeded the speed limit in his truck, the officer

finally stopped him for running a stop sign.      After the officer

asked Endsley whether he was carrying any drugs or weapons, to

which Endsley answered in the negative, Endsley granted his

consent to a search of his person and of the pickup truck.      The

pat-down search revealed a small cylinder containing

methamphetamine.   The ensuing search of the truck revealed loaded

firearms, pseudoephedrine pills, and more methamphetamine.

     We review a motion to suppress based on live testimony at a

suppression hearing by “accept[ing] the trial court’s factual
                             No. 05-41197
                                  -3-

findings unless clearly erroneous or influenced by an incorrect

view of the law.”     United States v. Outlaw, 319 F.3d 701, 704

(5th Cir. 2003) (citations and internal quotation marks omitted).

We view the evidence in the light most favorable to the party

that prevailed below.     United States v. Laury, 985 F.2d 1293,

1314 (5th Cir. 1993).    It is not disputed that the traffic stop

of Endsley’s truck was justified under the “reasonable suspicion”

prong of Terry v. Ohio, 392 U.S. 1 (1968).    Under the second

prong of Terry, we conclude that the district court did not abuse

its discretion in concluding that the scope of the search was

reasonably related to the reasons for the stop.     See United

States v. Brigham, 382 F.3d 500, 506-07 (5th Cir. 2004) (en

banc).   That the officer asked questions unrelated to the traffic

stop itself did not implicate the Fourth Amendment.     Id. at 508.

The information provided by the convenience store employee, the

officer’s own surveillance on the morning of the stop, and

Endsley’s driving actions, his nervousness, and his evasive

answers made the officer’s request for consent to search a

reasonable one.     See id. at 509 (questioning during a valid stop

may involved a “graduated response to emerging facts”).    There is

also no evidence to suggest that Endsley’s consent was

involuntarily obtained.     See United States v. Valentine, 401 F.3d

609, 613 (5th Cir.), cert. denied, 125 S. Ct. 2905 (2005).       We

affirm the denial of Endsley’s motion to suppress.

     Endsley contends that the district court abused its

discretion in permitting the Government to present prejudicial

extrinsic-offense evidence, in violation of FED. R. EVID. 404(b).
                             No. 05-41197
                                  -4-

See United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978)

(en banc).   Endsley refers specifically to two incidents to which

his codefendant White testified at trial:   (1) an occasion when

Endsley allegedly pulled a gun on a man who he thought was

breaking into his house in order to steal something; and (2) an

incident in which Endsley pulled a gun on two brothers who were

methamphetamine customers.    Endsley objected to White’s testimony

about the first incident, prompting the court to warn the

Government about the relevance of the evidence it was using.

Because the Government then abandoned its questioning regarding

this incident, the court’s handling of this testimony was not an

abuse of discretion.   See United States v. Walker, 410 F.3d 754,

759 (5th Cir.), cert. denied, 126 S. Ct. 633 (2005).    The court

also did not abuse its discretion in admitting evidence regarding

the second gun-pulling incident, which was relevant to show

intent and knowledge with respect to the 18 U.S.C. § 924(c)

firearm charge and was intrinsic evidence to prove that Endsley

was attempting protect a conspiracy.    See id.; United States v.

Peters, 283 F.3d 300, 313 (5th Cir. 2002); United States v.

Endsley, 264 F.3d 578, 590 (5th Cir. 2001), opinion modified on

other grounds, 309 F.3d 274 (5th Cir. 2002).

     The judgment of the district court is AFFIRMED.